

	

		III

		109th CONGRESS

		1st Session

		S. RES. 220

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 28, 2005

			Mr. Graham (for himself,

			 Mr. Allen, Mr.

			 Johnson, Mr. Biden,

			 Mr. Kyl, Mr.

			 Bond, Mr. Coburn,

			 Mr. Allard, Mr.

			 Rockefeller, Mr. Dorgan, and

			 Mr. Bingaman) submitted the following

			 resolution; which was referred to the Committee on Foreign

			 Relations

		

		RESOLUTION

		To express the concern of the Senate

		  regarding the passage of the anti-secession law by the National People’s

		  Congress of the People’s Republic of China, and to support dialogue between the

		  People's Republic of China and Taiwan on an equal footing and without

		  preconditions.

	

	

		Whereas

			 any attempt to determine Taiwan’s future by other than peaceful means and other

			 than with the express consent of the people of Taiwan is of grave concern to

			 the United States;

		Whereas

			 the People's Republic of China increased its military budget by 12.6 percent

			 this year and currently maintains approximately 700 conventional missiles and

			 250,000 troops along the Taiwan Strait;

		Whereas

			 the National People’s Congress of the People’s Republic of China on March 14,

			 2005, passed an anti-secession law creating a legal framework for possible use

			 of force against Taiwan;

		Whereas

			 the anti-secession law mandates that China use military action under certain

			 circumstances, including when possibilities for a peaceful reunification

			 should be completely exhausted;

		Whereas

			 any threat of force against Taiwan only serves to escalate tension between

			 Taiwan and the People’s Republic of China, impede dialogue between the 2

			 countries, and undermine regional peace and security;

		Whereas

			 the anti-secession law endorses dialogue between China and Taiwan on an

			 equal footing, and calls on China to promote peace and stability

			 through personal exchanges, closer economic ties, and other measures;

		Whereas, in recent years, Taiwan has

			 invested more than $80,000,000,000 in enterprises in China, and China is now

			 Taiwan’s largest trading partner, with total trade worth over

			 $50,000,000,000;

		Whereas, on February 24, 2005, Chen

			 Shui-bian, the President of Taiwan, and James Soong, the leader of the People’s

			 First Party, issued a 10-point consensus affirming their commitment to preserve

			 the status quo regarding the issue of independence or unification and outlining

			 steps to reinforce economic, cultural, and academic exchanges with mainland

			 China;

		Whereas, in recent months, Lien Chan, the

			 leader of the Nationalist Party, and Mr. Soong have made private visits to

			 China and met with senior Chinese officials; and

		Whereas

			 there have been no official talks on future relations between Taiwan and the

			 People’s Republic of China since 1998, and China recently rejected a proposal

			 by Taiwan for a meeting at a neutral location: Now, therefore, be it

		

	

		That it is the sense of the Senate

			 that—

			(1)the President should direct all appropriate

			 officials of the United States Government to convey to their counterpart

			 officials in the Government of China the grave concern with which the United

			 States Government views the threat of force embodied in the anti-secession law

			 enacted by the Government of the People's Republic of China in particular, and

			 the growing Chinese military threat to Taiwan in general; and

			(2)the United States Government should

			 continue to encourage dialogue between the People’s Republic of China and

			 Taiwan on an equal footing and without preconditions.

			

